Citation Nr: 0208242	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  00-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
inguinal hernia.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
digestive condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran, at the time of his January 2002 hearing, 
withdrew the issue of whether new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for an inguinal hernia.  

2.  The Board denied service connection for hearing loss and 
tinnitus in an October 1994 decision. 

3.  Evidence submitted since the October 1994 decision does 
not bear directly or substantially upon the issue at hand and 
is duplicative or cumulative in nature.

4.  The RO previously denied service connection for a 
digestive condition.  

5.  Evidence submitted since the RO's previous denial does 
not bear directly or substantially upon the issue at hand and 
is duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal relating to the 
issue of whether new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
an inguinal hernia, and the Board does not have jurisdiction 
to consider the claim.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2001).

2.  The October 1994 Board decision denying service 
connection for hearing loss and tinnitus is final.  New and 
material evidence sufficient to reopen these claims has not 
been received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (2000).

3.  The previous RO determination denying service connection 
for a digestive condition is final.  New and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July 1999 rating 
determination, the August 1999 SOC and the January 2000 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran appeared at a 
personal hearing before the undersigned Board Member in 
January 2002.  At that time the Board Member thoroughly 
questioned the veteran about additional evidence would could 
possibly be available to support his claim.  The veteran 
indicated that there was no additional evidence to be 
associated with the claim.  VA has met all 38 C.F.R. § 3.103 
and VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.


As to the issue of whether new and material evidence has been 
submitted to reopen the claims of service connection, the 
Board notes that new regulations have recently been placed 
into effect.  These regulations apply to a claim filed 
subsequent to August 29, 2001.  As these claims were received 
prior to this time, it is governed by the laws and 
regulations addressed below.  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's claims file has been rebuilt and his service 
medical records are unavailable.  The National Personnel 
Records Center indicated that any records that may have been 
on file at that facility would have been destroyed by fire in 
1973.  If service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).


Inguinal Hernia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a July 1999 rating determination, the RO denied service 
connection for an inguinal hernia on the basis that new and 
material evidence had not been submitted.  In August 1999, 
the veteran expressed disagreement with the denial of service 
connection.  Later that month, the RO issued a statement of 
the case with regard to this issue.  In December 1999, the 
veteran filed a substantive appeal. 

At the time of his January 2002 hearing before the 
undersigned Board Member, the veteran testified that he was 
withdrawing the issue of whether new and material evidence 
had been submitted to reopen the claim of service connection 
for an inguinal hernia from appellate status.  

Based upon his January 2002 testimony, the veteran withdrew 
his appeal on this issue.  Hence, there remains no matter for 
the Board's consideration.  Accordingly, the Board must 
dismiss the purported appeal on whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an inguinal hernia.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2001).


Hearing Loss and Tinnitus

As noted previously, there are no service medical records 
available for review.  In 1994, the Board addressed the issue 
of entitlement to service connection for hearing loss and 
tinnitus.

Evidence available to the Board at the time of the previous 
denial included the results of a March 1992 private 
audiological examination; the results of a June 1992 VA 
audiological examination showing moderate to severe bilateral 
hearing loss; an October 1992 response to a Request for 
Information Form showing that the veteran's service medical 
records were presumed to have been destroyed in a fire; the 
veteran's substantive appeal, wherein he related his hearing 
loss to exposure to gunfire on the weapons range; an October 
1992 note from the veteran's private physician, D. H., M.D., 
indicating that the veteran had a long history of bilateral 
hearing loss which he suspected was related to noise 
exposure; the results of an October 1992 private audiological 
examination showing bilateral hearing loss; a November 1992 
letter from Dr. H.; a February 1993 letter from the veteran 
concerning his inservice noise exposure along with a history 
of treatment and employment subsequent to service; a 
September 1952 hospitalization sheet; an October 1953 
hospitalization sheet containing final diagnoses of 
hepatitis, ulcerative colitis, and an anxiety reaction; a 
July 1971 hospitalization treatment record showing complaints 
of blurry vision and tinnitus, with negative results being 
reported for an ENT examination at that time, the examiner 
noting the possible presence of old hypoactive right 
labrynthitis, and a final diagnosis of an anxiety reaction 
being rendered; and the testimony of the veteran at an August 
1993 Travel Board hearing.  

At the time of the hearing, the veteran testified as to 
having tinnitus following his firing at the rifle range.  He 
indicated that he did not report hearing these noises to any 
physician prior to being treated at the Iowa VAMC for 
hepatitis.  The veteran further testified that he worked as 
an auto mechanic immediately after service and then worked as 
a fireman for 22 years before retiring in 1981.  The veteran 
stated that he saw his private physician, Dr. P., with 
complaints of pain in his ears after hearing loud noises.  He 
further testified that family members noticed that he had a 
hearing problem.  

In October 1994, the Board denied service connection for 
hearing loss and tinnitus.  

The Board observed that VA medical treatment records, 
describing hospitalization for 18 days in September 1952, and 
for 54 days from October 1953 to December 1953 revealed 
complaints and clinical findings regarding unrelated 
disorders.  It further noted that VA medical records showed 
that the veteran was hospitalized for one day in July 1971 
with complaints of blurring vision that occurred while he was 
working on a fire truck and for tinnitus.  Physical 
examination of the ears was normal, and an ear, nose and 
throat examination was negative for abnormalities.  The Board 
observed that following various examinations, the opinion by 
the examiner was that there might be old hypoactive right 
labyrinthitis, but the main problem was concluded to be the 
veteran's psychological reaction.  The Board found that there 
was no pertinent diagnosis.  

The Board further noted the results of the March 1992 private 
audiological evaluation, the July 1992 VA audiological 
evaluation, and the October 1992 private audiological 
evaluation.  

The Board also observed that the October 1992 letter from Dr. 
H., indicated that the veteran complained of distorted and 
"somewhat mechanical" hearing bilaterally, as well as 
bilateral tinnitus and that Dr. H. stated that he 
"suspect[ed]" that the veteran's bilateral hearing loss was 
related to noise exposure, but that he was "unclear about the 
etiology for the distortion in both ears."  The Board further 
noted that the veteran's otoscopic examination was within 
normal limits and that the audiologic evaluation revealed a 
sloping sensorineural hearing loss in both ears and very poor 
speech discrimination.  It also noted the November 1992 
letter from Dr. H. reporting that the veteran's most likely 
difficulty was a persistent difficulty with speech processing 
from sensorineural hearing loss. 

The Board further observed that at the August 1993 hearing, 
the veteran testified that he incurred bilateral hearing loss 
while in the military and indicated that he was treated for 
the disorder after service separation in 1947 by Dr. P. 
without further identifying data.  It also noted that the 
veteran testified that he had been a fireman for 22 years, 
the last 9 of which he wore a hearing aid, and that he worked 
as a mechanic right after service and had difficulty hearing 
noises in the garage.

In denying service connection, the Board noted that the 
clinical findings of record revealed that the veteran 
initially reported bilateral tinnitus in July 1971, and that 
tinnitus was not included in the diagnosis made at that time.  
It further observed that his bilateral hearing loss, as 
defined for purposes of 38 C.F.R. § 3.385, was initially 
manifest in 1992, more than 4 decades after his separation 
from military service.  

The Board further found that there had not been medically or 
clinically shown a nexus between the veteran's experiences 
while in the military and his current bilateral hearing loss.  
It also observed that the 1971 records identified the 
etiology of the veteran's tinnitus as that of other than 
service origin.  The Board also found that while an October 
1992 medical statement included an opinion that hearing loss 
related to noise exposure was "suspected," there was no 
affirmative statement linking the hearing loss to noise 
exposure during service, either from that medical source or 
otherwise.

The Board also found that the veteran had not been trained as 
a medical professional, and as a result, although he was 
qualified to testify regarding the features or symptoms of 
his claimed disorders, he was not qualified to render an 
opinion that required specialized knowledge or training, that 
is, that exposure to loud noise while in the military in the 
late 1940's caused his current bilateral hearing loss and 
bilateral tinnitus.  The Board found that the veteran's 
bilateral hearing loss and tinnitus, first demonstrated years 
after service, were unrelated to service.

Evidence received subsequent to the Board's denial includes 
the veteran's September 1998 request to reopen his claim of 
service connection for hearing loss, with a request that a 
search for additional inservice medical records be made.  
Also of record is the veteran's January 1999 request that his 
claim for service connection for tinnitus be reopened.  A 
February 1999 Request for Information Form with regard to the 
veteran's service records and a June 1999 reply indicating 
negative results has also been added.  

A May 1999 VA audiological evaluation showing pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
75
85
95
LEFT
35
55
70
75
85

and speech recognition ability of 76 percent in the right ear 
and 71 percent in the left ear is also of record.  

Also added to the record is the testimony of the veteran and 
his spouse at the time of the November 1999 RO hearing, 
wherein the veteran's wife testified that she had married the 
veteran in 1945 while in was in the service and she 
remembered him complaining of ringing in the ears while he 
was inservice.  She further testified that the veteran's 
hearing had grown worse over the years.  She also noted that 
the veteran had a hearing test performed in the Veterans 
Hospital in 1947 or 1948 which showed he had hearing loss.  
She stated that she was with him at the time the hearing test 
was performed.  The veteran testified that he was given 
hearing aides at the VA in June 1999.  

VA outpatient treatment records obtained in conjunction with 
the veteran's claim reveal that the he was found to have 
bilateral mild to profound sensorineural hearing loss in May 
1999.  

In his December 1999 substantive appeal, the veteran 
indicated that he had had hearing problems since being in the 
service.  He noted that he went on sick call as a result of 
being at the firing range so often.  He stated that he had 
been told that the noise would go away but that he still had 
it 54 years later.  He indicated that he had not been given 
ear protection at that time.  He also noted that one could 
not imagine the noise he currently had in his ears.  He 
further indicated that the records that were burned in the 
fire were not his fault.  

At his January 2002 hearing, the veteran's wife testified 
that she noticed the veteran's hearing loss shortly after 
they were married in 1945.  She noted that she had to repeat 
many things and that he could not hear unless she spoke to 
him face to face.  She stated that he had had these symptoms 
since service and that they had continued to worsen.  

The veteran testified that he heard noise in his ears after 
completing his two basic trainings.  He reported that he had 
been told that it was temporary.  The veteran stated that he 
was never treated for his ears because he was told that it 
would go away.  He indicated that his hearing loss and 
tinnitus became worse over time.  He also reported that he 
was given ear protection after service by his employers.  The 
veteran also testified that he was not given physical 
examinations by his employers and that any physical 
examinations that he had had in the past probably would not 
be available for review.  

The veteran seeks to reopen his claims of service connection 
for hearing loss and tinnitus.  

In order to reopen a finally denied claim, there must be new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The appellant has not presented evidence which is new and 
material to warrant the reopening of his claims of service 
connection for hearing loss and tinnitus.  

The May 1999 VA audiological evaluation results while 
demonstrating that the veteran currently has a hearing loss 
are essentially cumulative of information known at the time 
of the previous denial.  The veteran had previously been 
diagnosed with hearing loss and tinnitus.  Likewise, the May 
1999 VA outpatient treatment record showing sensorineural 
hearing loss is also essentially cumulative.  The information 
set forth in the veteran's substantive appeal is also 
essentially cumulative as the veteran testified as to his 
beliefs at the time of the August 1993 hearing.  The 
testimony of the veteran at the time of his November 1999 and 
January 2002 hearings is also essentially cumulative of 
information provided by at the time of the August 1993 
hearing.  The testimony of the veteran about his current 
treatment does not provide a basis to reopen the previous 
denial as it only shows that the veteran currently has a 
hearing loss and tinnitus.  Additional evidence confirming a 
previously known fact is cumulative.

While the testimony of the veteran's wife is new in that she 
reports that she noticed him having a hearing loss inservice 
which progressively worsened over time, it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board denied service connection for 
hearing loss and tinnitus on the basis that there was no 
medical nexus between the veteran's hearing loss and tinnitus 
and his period of service.  What was lacking was a competent 
medical opinion that indicated that the veteran's hearing 
loss and tinnitus were related to service.  This still is 
lacking.  

In sum, there has been no evidence submitted since the prior 
final Board decision that is new and material.


Digestive System Condition

As previously noted, the veteran's C-file had to be rebuilt 
and his medical records were presumed to have been lost in 
the 1973 fire.  

As evidenced by an August 1984 rating decision which is 
available, service connection for a condition of the 
digestive system was previously denied.  The Board does note 
that service connection for colitis was granted as of October 
1, 1978, with a 10 percent disability evaluation being 
assigned at that time.  

In January 1999, the veteran requested service connection for 
a condition of the digestive system.  

Evidence associated with the claims file subsequent to the 
denial includes an Iowa City VA Hospital Clinical Record 
showing a period of hospitalization for 18 days in September 
1952 with a final diagnosis of chronic ulcerative colitis 
being rendered.  

Also of record is a December 1953 Iowa City VA Hospital 
treatment record showing that the veteran was hospitalized 
for 54 days for acute hepatitis, ulcerative colitis, and an 
anxiety reaction.  A peritoneoscopy and sigmoidoscopy were 
performed during the veteran's period of hospitalization.  

Also added to the record is a Request for Information for 
Additional Treatment Records, with a negative reply in June 
1999.

At the time of his November 1999 hearing, the veteran 
testified that he had ulcerative colitis inservice.  The 
veteran reported that he was constantly bleeding inservice.  
He then stated that he was hospitalized in 1953 with a 
diagnosis of ulcerative colitis being rendered.  The veteran 
also noted that he was scheduled for two procedures within 
the month after the hearing and that he would forward the HMO 
records with regard to those procedures.

VA outpatient treatment records associated with the claims 
file demonstrate that in an April 1999 outpatient treatment 
record, the veteran was noted to have had a dilated esophagus 
in 1997.  At the time of a May 1999 outpatient visit, the 
veteran complained that about a year ago he had a procedure 
done where a biopsy was taken from his esophagus/stomach.  He 
noted that he had been feeling nauseated since that time.  He 
indicated that the nausea was not constant but stated that he 
did not know when it was going to occur.  

Finally, at the time of the January 2002 hearing, the 
veteran's wife testified that the veteran went on sick leave 
several times for digestive problems inservice.  She also 
noted that certain foods made the veteran sick.  The veteran 
testified that a colonoscopy performed a year earlier 
demonstrated that he still had colitis.  The veteran also 
testified that there were no additional treatment records 
available which were closer in proximity to service which 
would demonstrate treatment for a digestive system condition.  

The veteran seeks to reopen his claim of service connection 
for a digestive system condition.  

In order to reopen a finally denied claim, there must be new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The appellant has not presented evidence which is new and 
material to warrant the reopening of his claim of service 
connection for a digestive system condition.  

The September 1952 and December 1953 Iowa City VA Hospital 
treatment records demonstrate that the veteran was 
hospitalized for colitis and several other disorders not 
relevant to his request for service connection a digestive 
system disorder.  As noted above, service connection is 
already in effect for colitis.  The treatment of the other 
disorders is not relevant to the issue at hand.  

The veteran's November 1999 hearing testimony relates solely 
to his ulcerative colitis.  Again, this is a condition for 
which service connection is already in effect.  

The April and May 1999 outpatient treatment records, while 
noting a problem with the veteran's esophagus and problems 
with intermittent nausea do not relate the veteran's current 
problems to his period of service.  

Finally, the testimony of the veteran at the time of his 
January 2002 hearing again relates only to problems with his 
service-connected colitis.  The testimony of the veteran's 
wife that he was hospitalized for digestive problems 
inservice and that he cannot eat certain foods is new, 
however, as it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinion cannot be accepted as competent evidence to the 
extent that it purports to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Service connection for a digestive system disability was 
previously denied.  At the time of the denial, service 
connection had been granted for colitis; however, there was 
no diagnosis of another digestive disability, there was no 
evidence of inservice disease or injury and no competent 
evidence of a nexus to service.  Since that determination, 
there remains an absence of a specific diagnosis other than 
the already service connected colitis and there is no 
competent evidence of a nexus to service.  In sum, there has 
been no evidence submitted since the prior final RO 
determination that is new and material.


ORDER

The appeal as to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an inguinal hernia is 
dismissed.  

The petition to reopen claims for service connection for 
hearing loss, tinnitus and a digestive system disability is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

